In the
             Court of Appeals
     Second Appellate District of Texas
              at Fort Worth
           ___________________________
                No. 02-21-00056-CV
           ___________________________

IN THE INTEREST OF K.F., R.F., AND T.F., CHILDREN



        On Appeal from the 233rd District Court
                Tarrant County, Texas
            Trial Court No. 233-458476-09


       Before Womack, Wallach, and Walker, JJ.
       Memorandum Opinion by Justice Womack
                           MEMORANDUM OPINION

                                 I. INTRODUCTION

      In this suit involving a parent–child relationship, Appellant T.F. (Mother)

sought modification of child-support payments by Appellee R.F. (Father) for their

three children, K.F., R.F., and T.F. (the Children). In the first trial on the requested

modification, the trial court granted the modification, Father appealed, and we

reversed and remanded for a new trial. In re K.F., No. 02-18-00187-CV, 2018 WL

6816119, at *1 (Tex. App.—Fort Worth Dec. 27, 2018, pet. denied) (mem. op.). After

conducting a new trial, the trial court denied the modification, and Mother now

appeals. We will affirm.

                                  II. BACKGROUND

      Part of the factual background of the parties’ dispute is detailed in our prior

opinion.

            In 2013, pursuant to a mediated settlement agreement, the trial
      court signed an agreed order (Agreed Order), which provided that
      Mother and Father would be the Children’s joint managing conservators
      and that Mother had the exclusive right to designate their residence
      anywhere in the United States. Because Mother planned to (and did)
      move with the Children to Virginia, Father and Mother agreed that
      Father’s monthly child[-]support payments would be $1,000 because
      Father would exclusively bear all costs of travel.

             After moving to Virginia, Mother remarried and moved into her
      new spouse’s 8,000 square foot home, with its $6,000 monthly mortgage
      payment. In April 2017, a Virginia court signed an order (Consent
      Order), which, relevant to this appeal, modified the Agreed Order by
      altering Father’s possession and access schedule. Although they disagree
      about the exact numbers, both Mother and Father acknowledge that the

                                           2
      Consent Order decreased the number of days that Father had possession
      of and access to the Children. Yet the order increased his travel costs
      because certain blocks of his visitation periods were broken into smaller
      periods of possession, thus requiring him to pay for additional travel
      arrangements.

            In January 2017, Mother filed the underlying petition for
      modification of child support, seeking an increase in Father’s monthly
      payment.

Id. at *1. After the first modification trial, the trial court ordered Father to pay $4,865

per month, with retroactive support. Id. at *2. The order also included step-down1

provisions that reduced Father’s monthly child-support payments as each child turned

eighteen. Id.

      In the appeal of that order, we noted that it was undisputed that Father’s

income had significantly increased from 2013 to 2016, which “alone is sufficient to

establish a material and substantial change in his circumstances, permitting the trial

court to modify the Agreed Order.” Id. at *4. However, after reviewing the evidence,

we stated that “the evidence is insufficient to support the finding that the Children’s

proven needs [were] $9,150 per month. . . .” Id. at *6. Therefore, we held that the

trial court had abused its discretion by ordering Father to pay child support above the




      1
        As noted in our earlier opinion, a “step-down” provision in a child support
order refers to the Family Code’s requirement that when a court orders support for
more than one child, the order must provide for a payment decrease or “partial
termination” upon the termination of support for a child—for example, when a child
turns eighteen. Id. at *1 n.1 (citing Tex. Fam. Code Ann. § 154.127(a)).


                                            3
statutory guidelines, and we reversed the modification order and remanded for a new

trial. Id.

        In August 2020, the trial court held a new trial on the motion to modify. At

the beginning of the trial, Father “agreed and stipulated there has been a material and

substantial change” due to his increased income. However, he disagreed that the

material and substantial change alone warranted a modification.

        At the second trial, five witnesses—Stepfather, Mother, Father, Mother’s

attorney, and Father’s attorney—testified, and forty-three documents were admitted

into evidence. Stepfather testified that he “pay[s] the bills” and “run[s] all of the bank

accounts.”    Because he primarily operated and controlled the expenses in the

household, Stepfather prepared spreadsheets “listing all of the expenses that we

considered in this case.” To prepare the spreadsheets, he went through “[b]ank

statements, credit card statements, utility bills, et cetera.” He included three-fifths of

most expenses because “the children make up three-fifths of the household that live

here[,]” and this was “the best choice of the way to split the costs.” As Stepfather

explained, “I took 12 months of all the bills, added them together, got a yearly - -

broke it up by 12 and then divided by three-fifths.” Expenses included, among other

things, the house payment, utilities, and HOA dues. According to Stepfather, the

expenses attributable to the Children totaled $13,097.52 per month. However, neither

he nor Mother consulted Father before they bought things for the Children.



                                            4
      Mother testified regarding the Children’s need for cell phones, a car, clothing,

food, entertainment, medical care, dental care, and extracurricular activities.          In

addition to the current expenses on the spreadsheet that Stepfather prepared, she

wanted to hire tutors for the Children at a cost of $600 to $700 per child per month;

however, she had not discussed the tutoring with Father. On cross-examination,

Mother stated that she wanted Father to pay for each child to have an iPhone; a rental

car when Mother and one of the Children “flew to Arizona to meet with her shot put

and   discus    coach”;   expenses    at   Tropical   Smoothie     cafe,   Main       Event,

FragranceNet.com, Hampton Inn & Suites, and Bath & Body Works; portions of the

monthly pest control and the dog’s expenses; expenses at Victoria Nails for one child

to get her nails done; an Xbox Live Gold membership; and fishing lures for one of

the Children.    Mother admitted that Father pays the travel expenses to see the

Children, both bringing them to Texas and going to Virginia to see them.

      Also on cross-examination, Father’s attorney pointed out to Mother that at the

first trial, Mother had testified that she does not want to have to ask Father about any

expenses related to the Children. At the second trial, Mother testified similarly:

      [Father’s attorney] Q. It’s true, ma’am, just like in the trial in 2017, that
      you would like [Father] to pay for the expenses of the children and you
      can make all of those decisions; is that correct?

               [Mother] A. Yes.

            Q. And you don’t want to ever be ordered or have to consult
      with him about any of these decisions, right?


                                            5
             A. That’s correct.

      Father testified that his income had dramatically increased since 2013. When

he signed the 2013 agreement, his income was “eighty-five, maybe a hundred and ten,

something like that” annually. At the time of the second trial, his net monthly income

was a little over $100,000 a month. Father testified that Mother’s income had also

increased to “two fifty” annually. Father’s income had gone up approximately 1000

percent, and Mother’s income had gone up approximately 150 percent. He said that

he pays travel expenses in relation to seeing the Children and bringing them to Texas,

as well as the expenses for them when they are together. In addition, Father pays for

all of the Children’s health insurance.

      Father asked the trial court to consider that Mother did not consult with him

about any of the Children’s expenses.         Due to the prior agreement, the travel

expenses, and the co-parenting issues, Father asked the trial court to keep his child

support at $1,000 a month.

      As noted above, the trial court admitted numerous exhibits offered by Mother

and Father. Mother’s admitted exhibits included a summary of her requested relief;

her attorney’s fees summary and billing statements; the spreadsheet prepared by

Stepfather; statements from Verizon, Costco Visa, Dominion Energy Virginia, Vivint

Home Security, Navy Federal Credit Union, National Propane Buyer’s Cooperative,

and Wells Fargo Visa; a USAA auto-insurance policy (covering four vehicles); a

transaction history for a 2018 Ford Edge; medical and dental bills; and an email

                                          6
regarding tutoring. Father’s admitted exhibits included a summary of his requested

relief; his attorney’s fees summary, billing statements, and fee agreement; a Texas

Attorney General child-support payment record; a copy of In re K.F. and excerpts

from the opinion; the 2013 Agreed Order and the first modification order; Father’s

financial information, earnings statement, and IRS documents; Mother’s discovery

responses; Mother’s summary of expenses from the first and second trial; excerpts of

Mother’s testimony from the first trial; three 2017 Virginia Consent Orders (one for

each child); a summary of child-support overpayments; Father’s trial brief; Our Family

Wizard message excerpts; copies of various trial court pleadings; and the testimony

and exhibits from the first trial.

       At the conclusion of the trial, the trial court stated,

       [T]he Court finds that the parties entered into an agreement back in
       2013 for the payment of child support and for the needs of the . . .
       children and that agreement was entered into with the assistance of
       counsel [of] both parties. The Court finds that it was foreseeable that
       the income of both parties could either increase or decrease, and that an
       agreement was entered into with that foreseeability in mind. Thereby,
       the Court finds that there has not been a material change in
       circumstances concerning the children as the parties agreed to and
       entered into an amount of child support below the guidelines with the
       understanding that the father would pay for costs of travel both ways for
       visitation.

Thereafter, the trial court signed an order denying Mother’s motion to modify child

support, ordering Father to pay child support in the amount of $1,000 a month,

terminating the order requiring the withholding from Father’s earnings, crediting the



                                             7
overage of child support that Father had paid to his current child-support obligation,

and ordering Father to maintain health and dental insurance for the Children.

      Mother requested, and the trial court entered, findings of fact and conclusions

of law, including the following:

      5. The specific reason that the amount of child support per month
      ordered by the Court varies from the amount computed by applying the
      percentage guidelines of Section 154.125 of the Texas Family Code is:
      the 2013 agreement of the parties.

      6. [Father] has continued to operate under the agreement of the parties
      and a unilateral revocation of their agreement is not in the best interest
      of the children.

      7. [Father] has been maintaining and is willing to continue to maintain
      the children’s health insurance.

      8. It is in the best interest of the children that [Father] continue to pay
      $1,000 per month in child support.

      9. It is in the best interest of the children that [Father] continue to
      maintain health insurance for the children.

Neither the findings nor the conclusions addressed whether a material and substantial

change occurred, and no request for additional findings and conclusions was made.

This appeal followed.

                                   III. DISCUSSION

      In four issues, Mother challenges the trial court’s denial of her motion to

modify. Issues one through three complain that the trial court “erred by finding that

no material and substantial change had occurred” because (1) the parties had already

stipulated to the change, (2) the law-of-the-case doctrine requires that the trial court

                                           8
abide by the earlier appellate ruling, and (3) the finding was not supported by legally

or factually sufficient evidence.2 Issue four contends that the trial court erred by

finding that it was in the Children’s best interest that the child support not be

modified “as that was not supported by legally and factually sufficient evidence.”

A. Standard of Review

       We review the trial court’s orders regarding child-support modification for an

abuse of discretion. Worford v. Stamper, 801 S.W.2d 108, 109 (Tex. 1990); In re T.D.C.,

91 S.W.3d 865, 872 (Tex. App.—Fort Worth 2002, pet. denied). A trial court abuses

its discretion if it acts arbitrarily or unreasonably or does not analyze the law properly.

Iliff v. Iliff, 339 S.W.3d 74, 78 (Tex. 2011).

       The legal and factual sufficiency of the evidence supporting the modification

order are not independent grounds for asserting error but are relevant factors in

deciding whether the trial court abused its discretion. T.D.C., 91 S.W.3d at 872. We

review the evidence in the light most favorable to the court’s modification ruling and

indulge every presumption in the ruling’s favor. In re J.D.D., 242 S.W.3d 916, 920

(Tex. App.—Dallas 2008, pet. denied).

       When a trial court issues findings of fact, as it did here, those findings are

subject to review under the same legal and factual sufficiency standards as jury

findings. Robbins v. Robbins, 550 S.W.3d 846, 854 (Tex. App.—Fort Worth 2018, no

       2
        Since Mother’s first three issues all address “material and substantial change,”
we will discuss those issues together.


                                                 9
pet.). The findings of fact have the same force and dignity as a jury’s answers to jury

questions. In re M.K.R., 216 S.W.3d 58, 61–62 (Tex. App.—Fort Worth 2007, no pet.)

(citing Anderson v. City of Seven Points, 806 S.W.2d 791, 794 (Tex. 1991)).        The

conclusions of law may not be challenged for factual sufficiency, but they may be

reviewed to determine their correctness based upon the facts. Id. at 62 (citing Dominey

v. Unknown Heirs & Legal Reps. of Lokomski, 172 S.W.3d 67, 71 (Tex. App.—Fort

Worth 2005, no pet.)).

B. Applicable Law

      When parents have entered into an agreed support order that is different from

the amount required by the child-support guidelines, the trial court has discretion to

modify the support order “only if the circumstances of the child or a person affected

by the order have materially and substantially changed since the date of the order’s

rendition.”   K.F., 2018 WL 6816119, at *4 (quoting Tex. Fam. Code Ann.

§ 156.401(a–1)). The trial court determines whether a material and substantial change

has occurred by comparing the circumstances at the time of the initial order with

those at the time the modification is sought. Id. (citing In re Moore, 511 S.W.3d 278,

283 (Tex. App.—Dallas 2016, no pet.)). A trial court is not required to modify an

order to conform with statutory guidelines and, in fact, may do so only if it

determines that the modification would be in the child’s best interest. Clark v. Clark,

No. 03-20-00411-CV, 2021 WL 3775565, at *3 (Tex. App.—Austin Aug. 26, 2021, no

pet.) (mem. op.) (citing Tex. Fam. Code Ann. § 156.402(b)). In determining whether

                                          10
to modify child support, the trial court’s primary consideration is always the best

interest of the child. Id. (citing Rumscheidt v. Rumscheidt, 362 S.W.3d 661, 666 (Tex.

App.—Houston [14th Dist.] 2011, no pet.)).

C. Application of Law to Facts

      1. Material and Substantial Change

      As the basis of her first three issues regarding material and substantial change,

Mother relies on the trial court’s comment at the conclusion of the trial “that there

has not been a material change in circumstances concerning the children.” However,

as Father notes, the trial court did not make this finding in its written findings of fact,

and Mother did not request additional findings regarding material and substantial

change.

      It is well settled that an appellate court is “not entitled to look to any

comments that the judge may have made at the conclusion of a bench trial as being a

substitute for findings of fact and conclusions of law.” Spiers v. Maples, 970 S.W.2d

166, 170 (Tex. App.—Fort Worth 1998, no pet.) (citing In re W.E.R., 669 S.W.2d 716

(Tex. 1984)). Neither may such comments substitute for written findings of fact and

conclusions of law or limit the grounds upon which a ruling can be upheld.

Westminster Falcon/Trinity L.L.P. v. Chong Shin, No. 07-11-0033-CV, 2012 WL 5231851,

at *4 (Tex. App.—Amarillo Oct. 23, 2012, no pet.) (mem. op.).

      Findings of fact and conclusions of law were entered in this case pursuant to

Texas Rules of Civil Procedure 296 and 297. Tex. R. Civ. P. 296, 297. A court is also

                                            11
required to make specific findings when “rendering an order of child support.” Tex.

Fam. Code Ann. § 154.130(a). But the specific Family Code findings are not required

when a motion to modify is denied. See Rumscheidt, 362 S.W.3d at 664–65 (holding

that when a motion to modify child support is denied, the trial court is not required to

make the specific statutory findings required under Family Code Section 154.130, but

it is required to file findings and conclusions when timely and properly requested

under Texas Rules of Civil Procedure 296 and 297); In re J.A.H., 311 S.W.3d 536, 543

(Tex. App.—El Paso 2009, no pet.).

      Here, while several findings addressed the best interest of the Children, the trial

court did not make a finding or conclusion related to material and substantial change,

and Mother did not request additional findings. See Tex. R. Civ. P. 298 (“After the

court files original findings of fact and conclusions of law, any party may file with the

clerk of the court a request for specified additional or amended findings or

conclusions.”). The failure to request amended or additional findings or conclusions

waives the right to complain on appeal about the trial court’s failure to make the

omitted findings or conclusions. Villalpando v. Villalpando, 480 S.W.3d 801, 810 (Tex.

App.—Houston [14th Dist.] 2015, no pet.).

      Because Mother failed to request a finding on material and substantial change,

she cannot now complain about this part of the trial court’s ruling.3 See Smith v. Smith,


      3
       In any event, Father does not dispute that a material and substantial change
has occurred. At the beginning of the second trial, Father’s counsel stated, “On top

                                           12
22 S.W.3d 140, 149 (Tex. App.—Houston [14th Dist.] 2000, no pet.) (holding party

waived his right to complain on appeal about any error he assumed the court made by

failing to request additional findings of fact and conclusions of law). Therefore, issues

one, two and three are overruled.

      2. Best Interest

      In her fourth issue, Mother contends that the trial court’s best-interest finding

was not supported by legally and factually sufficient evidence. We disagree.

      To support a modification of child support, in addition to proving that there

has been a material and substantial change since the date of the child support order,

Mother was required to prove the second element—best interest.4 See Tex. Fam.

Code Ann. §§ 156.002, .401; see also id. § 156.402(b) (“If the amount of support

contained in the order does not substantially conform with the guidelines for single


of that, we actually stipulated to the summary judgment filed by [Mother’s counsel]
back in May, that there was a material and substantial change. I am not arguing that
today. I agree with [Mother’s counsel] on that.” In his appellate brief, citing to
Family Code Section 156.401(a–1), Father agrees that “the first element that Mother
needed to prove was satisfied.”
      4
        Father argues that Mother has conceded this element with the following
statement in her appellate brief: “No evidence was presented regarding the best
interests of the children as [it] relates to whether or not a modification should be
granted.” Because Mother’s statement occurs in a section entitled “Insufficient
Evidence to Support a Denial of Modification,” we will not treat her statement as a
concession that she failed to meet her burden of proof. See Tex. R. App. P. 38.9;
Coburn v. Moreland, 433 S.W.3d 809, 827 (Tex. App.—Austin 2014, no pet.) (stating
that the party seeking modification of a prior child-support order has the burden to
establish all elements by a preponderance of the evidence).


                                           13
and multiple families under Chapter 154, the court may modify the order to

substantially conform with the guidelines if the modification is in the best interest of

the child.”); Iliff, 339 S.W.3d at 81 (“Moreover, in child support decisions, the

‘paramount guiding principle’ of the trial court should always be the best interest of

the child.”); In re S.C., No. 02-17-00377-CV, 2018 WL 5289370, at *3 (Tex. App.—

Fort Worth Oct. 25, 2018, no pet.) (mem. op.) (holding that a court may modify a

child-support order if the circumstances of the child or a person affected by the order

have materially and substantially changed and if the modification is in the child’s best

interest).

       As we explained in our first opinion, once the court determines that a material

and substantial change has occurred, the trial court has discretion to alter the amount

of child support accordingly. See K.F., 2018 WL 6816119, at *4 (citing Nordstrom v.

Nordstrom, 965 S.W.2d 575, 578 (Tex. App.—Houston [1st Dist.] 1997, pet. denied)).

However, in no event may the court require the obligor to pay more than 100% of the

proven needs of the child. Id. (citing Tex. Fam. Code Ann. § 154.126(b)).

       What constitutes “needs” of the child has not been defined by statute. In re

C.A.W., No. 14-16-00768-CV, 2017 WL 3927235, at *4 (Tex. App.—Houston [14th

Dist.] Sept. 7, 2017, no pet.) (mem. op.). However, the child’s needs should be

separated from those of the parent. Id. (citing Lide v. Lide, 116 S.W.3d 147, 158 (Tex.

App.—El Paso 2003, no pet.)).



                                          14
      In the first trial, the trial court made a finding that the Children’s proven

monthly needs were $9,150. K.F., 2018 WL 6816119, at *5. “But the only evidence in

the record to support such a finding was a spreadsheet of current expenses and

Mother’s corresponding conclusory testimony about proven needs on direct

examination.” Id. (footnote omitted). And as we noted, “monthly expenses and

proven needs are not the same thing”; thus, “conclusory testimony regurgitating the

contents of the spreadsheet of monthly expenses was insufficient to establish that

those amounts reflected needs of the children warranting an increased amount of

child support beyond the statutory guidelines.” Id.

      In her brief, Mother summarizes how she met her best-interest burden:

             The great weight of the evidence shows that Father makes over a
      million dollars annually (which is more than ten times what he was
      making seven years prior when the previous order was entered),
      admitted on record that he can easily pay any and all expenses for his
      children (he just wants to pay the ones he deems reasonable, though and
      does not want Mother to have control over this), and that these parents
      co-parent poorly. No reasonable person could conclude that an award
      of $1,000 per month for three children, which is less than 1% of his net
      monthly resources, a deviation from the guidelines, is somehow in the
      best interest of the children. [Citations to record omitted.]

However, Father argues that this analysis ignores (1) the parties prior agreement,

including the testimony from the prior trial regarding why the parties made the

agreement; (2) that Father paid the travel expenses for visitation, some of the

Children’s expenses directly, and the Children’s expenses when they were with him;

(3) that Mother did not consult with Father about any expense but wanted him to pay


                                          15
for everything; (4) that Mother was unwilling to work with Father regarding visitation

changes; and (5) that Father was willing to pay the Children’s health insurance.

             a. 2013 Order

      In the findings of fact, the trial court stated that “[t]he specific reason that the

amount of child support per month ordered by the Court varies from the amount

computed by applying the percentage guidelines of Section 154.125 of the Texas

Family Code is: the 2013 agreement of the parties.” The trial court further found

that “Father has continued to operate under the agreement of the parties and a

unilateral revocation of their agreement is not in the best interest of the children.”

      The 2013 Agreed Order, which was signed by all parties and their attorneys, set

child support at $1,000 per month. The Agreed Order was based on a Mediated

Settlement Agreement, also signed by all parties and their attorneys, that stated,

“Child support is below guideline to compensate for Father’s payment of children’s

travel expenses for Father’s possession & access periods.”

      At the second trial, the transcript from the first trial was admitted, which

included the testimony from Mother about the reason for the 2013 Agreed Order:

            Q. [B]ack in 2013, you and [Father] agreed that [Father] would
      pay below guideline child support; is that right?

             A. Yes, it is.

             Q. And the reason for that - - and this is for the record - - is the
      Court made a finding that, “. . . taking into account the best interest of
      the children and the increased expenses of exercising possession of or
      access to the children resulting from [Mother’s] change of residence and

                                            16
      the parties’ agreement,” that he would pay child support below
      guidelines, right?

             A. That’s what the document says.

            Q. And part of this agreement was that you and the children
      could move to Virginia. That was all in the same agreement.

             A. Yes.

            Q. And you still live in Virginia, and you’ve lived in Virginia since
      2013 when we made this agreement, right?

             A. Yes.

             ....

             Q. And he still pays all the travel expenses now?

             A. Yes.

At the second trial, Mother testified that Father had continued to pay the Children’s

travel expenses for visitation purposes. Father testified similarly:

            Q. And in that [2013] agreed order, was there an agreement that
      your child support would be below guideline with regards to the fact that
      you had to pay expenses for the children relocating to Virginia?

             A. Correct.

At the second trial, Father testified that he wanted the trial court to “take into

consideration these agreements and the travel expenses” in ruling on the motion to

modify.




                                            17
             b. Children’s Needs/Best Interest

      The trial court’s findings of fact stated, “It is in the best interest of the children

that [Father] continue to pay $1,000 per month in child support.” In addition, “It is

in the best interest of the children that [Father] continue to maintain health insurance

for the children.”

      In the second trial, Mother presented evidence that the monthly needs of the

Children had increased to $13,097.52. And like in the first trial, a spreadsheet of

household expenses was admitted into evidence. As Stepfather explained, to arrive at

the number for the Children’s needs, he “took 12 months of all the bills, added them

together, got a yearly - - broke it up by 12 and then divided by three-fifths.” While

the spreadsheet included categories such as house payment, utilities, and vehicle

insurance,      it     also     included         categories    described       as      “Pet

Care/Gifts/Charity/Decorating,” “Lessons for Boys,” and “Entertainment.”

      Testimony and exhibits presented at the second trial were similar to those

presented at the first trial. After Mother presented her testimony and evidence at the

second trial, Father testified that Mother was “asking for the same expenses related to

her house and lifestyle that she asked for at the previous trial in 2017.”

             c. Analysis

      From the record and the findings, it is clear that the trial court believed that the

parties should adhere to their 2013 Agreed Order. The reason for the below-guideline

child support—because Father had to pay for all of the travel expenses once the

                                            18
Children moved to Virginia—was set forth in the Mediated Settlement Agreement as

well as the testimony of Mother and Father in the first and second trials. That fact

had remained constant since entry of the Agreed Order.

       In addition, the second trial consisted of testimony and evidence similar to that

admitted at the first trial. It was essentially a request that Father pay three-fifths of all

household expenses. However, the testimony regarding the expenses of the Children

was, as stated in the earlier opinion, “tied to [Mother’s] lifestyle change associated

with the new marriage and upgraded housing, which is insufficient to permit a child

support award above the statutory guidelines.” K.F., 2018 WL 6816119, at *5. In the

second trial, Mother maintained her belief that Father should pay for the Children’s

expenses while Mother made all decisions about the expenses. And the second trial

continued to focus heavily on Father’s increased earnings. See id. (“Our review of the

trial record reveals that the trial testimony focused more on Father’s increased

earnings rather than on the needs of the Children.”). While Mother argues on appeal

that there was no evidence to support a “no-change ruling,” the burden was on

Mother to offer evidence to support her request for the modification of child support.

See In re A.A.T., 583 S.W.3d 914, 920 (Tex. App—El Paso 2019, no pet.).

       From this record, we cannot say that the trial court abused its discretion in

denying Mother’s motion to modify Father’s child-support obligation. See Worford,

801 S.W.2d at 109 (holding that an order regarding child support will not be disturbed

on appeal unless the complaining party can demonstrate a clear abuse of discretion);

                                             19
In re R.D., No. 02-04-165-CV, 2005 WL 503055, at *2 (Tex. App.—Fort Worth Mar.

3, 2005, no pet.) (mem. op.) (“In sum, the trial court retains broad discretion in

making the equitable decision of whether to modify a prior child[-]support order.”).

Therefore, we overrule Mother’s fourth issue.

                                 IV. CONCLUSION

      Having overruled all of Mother’s issues, we affirm the trial court’s order

denying the modification of child support.


                                                   /s/ Dana Womack

                                                   Dana Womack
                                                   Justice

Delivered: December 2, 2021




                                         20